NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 21, 2018 
                               Decided February 22, 2018 
                                             
                                         Before 
 
                     FRANK H. EASTERBROOK, Circuit Judge 
                      
                     MICHAEL S. KANNE, Circuit Judge 
                      
                     ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 17‐1523 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District 
                                                of Illinois, Eastern Division. 
      v.                                         
                                                No. 14 CR 330‐1 
KENNETH SHOULDERS,                               
      Defendant‐Appellant.                      Virginia M. Kendall, 
                                                Judge. 
 
                                       O R D E R 

       Kenneth Shoulders operated a drug‐trafficking organization in Chicago. He 
pleaded guilty to one count of conspiring to distribute one kilogram or more of heroin 
in violation of 21 U.S.C. §§ 846 and 841(a)(1). The district court sentenced him to 
5 years’ supervised release and 168 months’ imprisonment, the bottom of his guidelines 
range. Shoulders filed a notice of appeal, but his appointed attorney asserts that the 
appeal is frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967). 
Although Shoulders was notified under Circuit Rule 51(b) of his right to respond to 
counsel’s motion, he has not done so. Because counsel’s brief appears to be thorough, 
No. 17‐1523                                                                             Page 2 
 
we limit our review to the subjects she discusses. See United States v. Bey, 748 F.3d 774, 
776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).   
          
         Counsel first considers whether it would be frivolous for Shoulders to challenge 
the voluntariness of his plea when the court did not wholly comply with Federal Rule 
of Criminal Procedure 11 in conducting the plea colloquy. Counsel, having verified that 
Shoulders wishes to withdraw his guilty plea, properly considers the issue. United States 
v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002). Because Shoulders did not move to 
withdraw his plea in the district court, we would review the adequacy of the plea for 
plain error. See United States v. Polak, 773 F.3d 428, 431 (7th Cir. 2009). Counsel notes 
three omissions in the plea colloquy, but properly concludes that all of them are 
harmless. First, the court neglected to tell Shoulders that his sworn statements during 
the colloquy could be used in a perjury prosecution, see FED. R. CRIM. P. 11(b)(1)(A), but 
no prosecution is pending or anticipated. See United States v. Blalock, 321 F.3d 686, 689 
(7th Cir. 2003). Second, the district court failed to mention Shoulders’s right to counsel 
at trial, see FED. R. CRIM. P. 11(b)(1)(D), but Shoulders already was represented by 
counsel and nothing in the record suggests he did not know that counsel would 
continue to represent him if he opted for trial. See United States v. Lovett, 844 F.2d 487, 
491–92 (7th Cir. 1988). Third, the district court did not tell Shoulders that he had the 
right to persist in his plea of not guilty, see FED. R. CRIM. P. 11(b)(1)(B), but this 
information was conveyed to Shoulders in his plea agreement. See United States v. 
Adams, 746 F.3d 734, 746–47 (7th Cir. 2014). 
          
         Counsel also considers whether Shoulders could challenge the validity of his 
plea based on a conflict of interest of the attorney who represented him at his 
change‐of‐plea hearing—Joan Hill‐McClain—who had previously represented three of 
Shoulders’s codefendants in other cases. The government, anticipating that two of these 
codefendants would be called as witnesses at Shoulders’s sentencing hearing, moved to 
disqualify Hill‐McClain. The court held a status hearing to probe the possible conflict of 
interest and eventually appointed new counsel to represent Shoulders for sentencing 
purposes. Counsel considers whether Hill‐McClain suffered from an actual conflict of 
interest while representing Shoulders but concludes that the facts here point only to 
successive representation of individuals, and this alone is insufficient to create an actual 
conflict of interest.   
          
         We agree with counsel that it would be frivolous to argue that Hill‐McClain’s 
earlier representation created a conflict of interest that undermined the validity of his 
plea. Successive representation constitutes an actual conflict of interest only when the 
No. 17‐1523                                                                             Page 3 
 
earlier representation was substantially related to the lawyer’s representation of the 
current client, or when the lawyer learned of confidential information during the earlier 
representation that was relevant to the current client’s case. Enoch v. Gramley, 70 F.3d 
1490, 1496 (7th Cir. 1995). That was not the case with Hill‐McClain. She represented the 
codefendants in separate state‐court criminal cases. Nor is there any evidence that she 
learned relevant confidential information while representing these clients. And we need 
not concern ourselves with the corollary danger that this successive representation 
would have led Hill‐McClain to cross‐examine her former clients less rigorously, see id., 
as she withdrew prior to Shoulders’s sentencing hearing.       
         
        Counsel relatedly considers whether Shoulders could argue that Hill‐McClain 
rendered ineffective assistance by pressuring him to plead guilty because of her conflict 
of interest, but appropriately concludes that such a claim should be presented in a 
collateral action under 28 U.S.C. § 2255 so that a fuller record can be developed. 
See Massaro v. United States, 538 U.S. 500, 508 (2003); United States v. Smith, 771 F.3d 1045, 
1047 (7th Cir. 2014).     
         
        Next, counsel evaluates whether Shoulders could argue that the district court 
erred by increasing his offense level by four levels for a leadership role, see U.S.S.G. 
§ 3B1.1, but properly concludes this argument would be frivolous. In determining 
whether the adjustment applies, the district court considers, among other things, “the 
exercise of decision making authority, the nature of participation in the commission of 
the offense,…the claimed right to a larger share of the fruits of the crime, the degree of 
participation in planning or organizing the offense…and the degree of control or 
authority exercised over others.” Id. § 3B1.1 cmt. n. 4. At sentencing, the district court 
considered that Shoulders purchased wholesale quantities of heroin, set prices, cut and 
packaged the heroin, directed others where to deliver it, received the profits, and paid 
other members of the conspiracy. This is more than sufficient to support the imposition 
of the leadership adjustment. See United States v. Cooper, 767 F.3d 721, 733–34 (7th Cir. 
2014) (upholding adjustment where defendant financed drug buys, secured apartments 
where drugs were sold, sent codefendant to acquire heroin, and set price of drugs).   
         
        Counsel also asks whether Shoulders could challenge the two‐level increase for 
criminal livelihood. See U.S.S.G § 2D1.1(b)(15)(E). The adjustment applies when (1) the 
defendant derived income from a pattern of criminal activity that in any 12‐month 
period exceeded 2,000 times the minimum wage and (2) the totality of the 
circumstances shows that such criminal conduct was the defendant’s primary 
occupation during that period. See U.S.S.G. § 4B1.3, cmt. n. 2. Shoulders objected to this 
No. 17‐1523                                                                          Page 4 
 
increase at sentencing because, he said, his drug activity only supplemented his legal 
income. But the district court noted that Shoulders’s legal income amounted to only 
$130 per week. The court inferred that because over $50,000 cash was found in his home 
on the day of his arrest, the bulk of his income derived from his criminal activity. See Lee 
v. United States, 939 F.2d 503 (7th Cir. 1991) (approving sentencing court’s comparison 
between illegal and legal income to determine whether criminal conduct constituted 
that defendant’s livelihood). It would be frivolous to challenge the application of the 
adjustment.   
        
       As a final matter, counsel considers and rejects a challenge to Shoulders’s 
sentence as unreasonable. The court correctly calculated his guidelines range 
(168 to 210 months, based on an offense level of 35 and criminal history category of I). 
Additionally, Shoulders’s 168‐month prison sentence and 5‐year term of supervised 
release are within the range suggested by the Guidelines so they are presumptively 
reasonable. See United States v. Jones, 774 F.3d 399, 404 (7th Cir. 2014).   
        
       Accordingly, we GRANT counsel’s motion and DISMISS Shoulders’s appeal.